
	
		I
		112th CONGRESS
		2d Session
		H. R. 3887
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Holt (for himself
			 and Mr. Courtney) introduced the
			 following bill; which was referred to the Committee on Education and the Workforce,
			 and in addition to the Committee on Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide increased funding for the reinsurance for
		  early retirees program.
	
	
		1.Short titleThis Act may be cited as the
			 Retiree Health Coverage Protection
			 Act.
		2.Increased funding
			 for early retiree reinsuranceSection 1102(e) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18002(e)) is amended by striking
			 5,000,000,000 and inserting
			 10,000,000,000.
		
